Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed August 16, 2021 has been entered. 
Claims 21-40 are rejected over the previously applied prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,426,883 to McPherson et al. (“McPherson”) in view of US 9,300,285 to Pang.
With respect to claim 21, McPherson discloses in Figs. 2 and 8 a power module apparatus (e.g., 300, 500, 600, and 800 excluding a gate driver coupled to gate drive connector 700 to provide gate drive signals and a clamping circuit to clamp an input to a gate of the plurality of power devices), comprising:
a power substrate (e.g., 300);
a plurality of power device (e.g., power devices 500 are plural according to Col. 4 ll. 38) electrically connected to the power substrate; 
a gate-source board (e.g., 600 in Fig. 8 of McPherson) mounted relative to the power substrate, the gate-source board electrically connected to the at least one power device (e.g., the gate driver is coupled to gates of the power devices 500 via the gate source board 600 and gate drive connectors 700 to provide gate drive signals for the power devices 500) generated from a gate driver implemented separate from the power module apparatus (e.g., 300, 500, 600, and 800 excluding a gate driver (e.g., an external driver providing signals to 700 and not shown in Fig. 8 of McPherson) coupled to gate drive connector 700 to provide gate drive signals and a clamping circuit to clamp an input to a gate of the plurality of power devices);
a housing (e.g., 800) secured to the power substrate, 
gate drive connectors (e.g., 700 in Fig. 8 of McPherson) configured to electrically connect a signal line (e.g., as discussed below), the gate drive connectors (e.g., 700) 
While McPherson discloses that the power device 500 may be formed of a half bridge (e.g., Col. 4 ll. 28-31), McPherson fails to disclose (1) details of the half bridge and (2) a clamping circuit arranged inside the power module apparatus and electrically connected to the signal line between the plurality of power devices and the gate drive connectors, the clamping circuit configured to be responsive to the gate drive signals received by the gate drive connectors, the clamping circuit configured to clamp an input to a gate of the plurality of power devices, (3) the clamping circuit being integrated/arranged with the power module device so as to be integrated/arranged with the power devices or another structure of power module device.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that (1) a half bridge may be formed of an upper NMOSFET connected to a power supply and an output and a lower NMOSFET connected between the output and ground and that the MOSFETs receive opposite gate signals to alternately turn the transistors; an official notice of the foregoing fact is hereby taken.  For example, US 7,292,451 to Rodriguez discloses in Fig. 23 that a half bridge may be formed of an upper NMOSFET connected to a power supply and an output and a lower NMOSFET connected between the output and ground and that the 
Further, the gate driver (e.g., an external driver providing signals to 700 and not shown in Fig. 8 of McPherson) is implemented separate from the power module apparatus (e.g., 300, 500, 600, and 800 excluding a gate driver coupled to gate drive connector 700 to provide gate drive signals and a clamping circuit to clamp an input to a gate of the plurality of power devices) and the clamping circuit (e.g., the above-discussed clamping circuit for the power devices 500 in Fig. of McPherson). 
With respect to claim 22, the power module apparatus (e.g., 300, 500, 600, and 800 excluding a gate driver coupled to gate drive connector 700 to provide gate drive signals and a clamping circuit to clamp an input to a gate of the plurality of power devices) is configured with a plurality of separate channels (e.g., each of the above-discussed half bridge making up each of the power devices 500 has a channel which are separate from other channels through other power devices); the clamping circuit comprises a plurality of clamping circuits (e.g., the above discussed clamping circuit for each of the power devices 500) arranged inside the power module apparatus; at least of one of the clamping circuits (e.g., the above discussed clamping circuit for each of the power devices 500) being configured for operation with at least one of the plurality of separate channels (e.g., each of the above-discussed half bridge making up each of the power devices 500 has a channel which are separate from other channels through other power devices); at least one of the plurality of clamping circuits comprise a Miller clamp 
With respect to claim 23, the gate-source board (e.g., 600) is arranged at least in part inside the power module apparatus (e.g., within/inside 100 as shown in Fig. 2) and is structured to form gate connections (e.g., 640 in Fig. 12 connects gate track 650, which forms gate source interconnector board 600 in Fig. 2, to gate pads 651 in Fig. 12 of power devices 500 in Fig. 2) to the plurality of power devices to control the plurality of devices.  The clamping circuit is electrically connected to the gate drive connectors (e.g., 700 in Figs. 2 and 8).  The clamping circuit is arranged on the gate-source board as discussed for claim 21.  
With respect to claim 24, the clamping circuit (e.g., the above-discussed clamping circuit for the power devices 500 in Fig. 2 of McPherson) comprises a transistor (e.g., MN31 in Figs. 2-3 of Pang) discretely holding the plurality of power devices off (e.g., when the above-discussed clamping circuit for the power devices 500 in Fig. 2 of McPherson is arranged on the gate source board 600, the transistor MN31 in Figs. 2-3 of Pang forming the clamping circuit for the power devices 500 in Fig. 2 of McPherson holds power devices 500 off), the transistor of the clamping circuit being arranged in the power module apparatus.  The transistor of the clamping circuit is electrically connected to the signal line between the plurality of power devices and the gate drive connectors (e.g., 700 in Figs. 2 and 8 of McPherson) and configured to be responsive to the gate drive signals generated from the gate driver received on the signal line by the gate drive connectors (e.g., 700 in Figs. 2 and 8 of McPherson).  The transistor (e.g., MN31 in Figs. 2 and 3 of Pang) is electrically connected to the 
With respect to claim 25, further to the discussion for claim 24, the transistor (e.g., MN31 in Figs. 2 and 3 of Pang) is electrically connected to the gate of the power devices (e.g., MN31 is coupled to the gate of PSW).
With respect to claim 26, a sense and control circuit (e.g., 120 in Figs. 2 and 3 of Pang) is arranged inside the power module apparatus and is electrically connected to the clamping circuit, the sense and control circuit configured to control the clamping circuit as a function of a state of the power device, wherein the sense and control circuit (e.g., 120) is integrated into the power module apparatus and electrically connected to the signal line between the plurality of power devices and the gate drive connectors (for at least the same reason (e.g., to more directly sense and clamp the power device) that the clamping circuit is integrated with the power device for claim 1, it would have been obvious to a person of ordinary skill in the art to integrate the sense and control circuit (e.g., 120) with the power device.).
With respect to claim 27, further to the discussion for claim 26, the sense and control circuit (e.g., 120 in Figs. 2 and 3 of Pang) is configured to detect the gate drive signals from the gate driver and disable the clamping circuit (e.g., when the gate drive 
the base plate (e.g., 200) defining a topology pattern;
the power substrate (e.g., 300) positioned relative to the base plate;
the at least two power contacts (e.g., 400), each of the at least two power contacts electrically connected to the power substrate; and 
the gate drive connectors (e.g., 700) electrically connected to the gate-source board (e.g., 600), wherein the topology pattern forms a half bridge substrate (e.g., Col. 4 ll. 28-31).
For claim 28, the above discussion for claim 21 applies.  Further, the clamping circuit is configured in an arrangement that results in better performance of the plurality of power devices with respect to a power device implemented with a clamping circuit arrangement in the gate driver (e.g., any arbitrary gate driver with inferior performance and with a clamping circuit in the gate driver).
For claim 29, the above discussion for claim 21 applies.  Further, the transistor (e.g., MN31 in Figs. 2 and 3 of Pang) is configured to short the gate of the plurality of power devices to the source/emitter of the power devices (e.g., MN31 is coupled to the 
For claims 30 and 36, the above discussion for claims 21 and 27-28 similarly applies.    
For claims 31-35 and 37-40, the above discussion for dependent claims of claim 21 similarly applies.

Response to Arguments
Applicant's arguments filed August 16, 2021 with respect to prior art rejections have not been found persuasive.  For example, Applicant argues that the added features of claim 21 are not disclosed in the applied prior art references.  However, such features are disclosed in Figs. 2 and 8 arrangement of McPherson as modified in the main body of the rejections.  Applicant further argues that McPherson cannot be modified as discussed in the main body of the rejections.  However, the arguments fail 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842